DETAILED ACTION

This is a first Office action on the merits, responsive to applicant’s original disclosure filed on 12/13/2019, including the preliminary amendment filed on the same date. Claims 1-15 and 18-22 are pending. Claims 16-17 have been cancelled. No claims have been withdrawn. No new claims have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed on 2/5/2020 has been considered.

Drawings
The drawings filed on 12/13/2019 are acceptable for examination.

Claim Objections
Claim 21 objected to because of the following informalities:
Claim 21, the claim is objected to because “aluminium” appears to be a .
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tile support” (claim 1), “tile support carrier” (claim 1),  “acoustic damper” (claim 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, 12-15, 18 and 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, “the acoustic -3-US Nat. Stage of PCT/GB2018/051685Preliminary AmendmentArt Unit: Not yet assigneddamper” is indefinite because the limitation lacks proper antecedent basis in the claims. Note that the claims previously recite two different acoustic dampers.
Claim 10, “more than one aperture” is indefinite because it is unclear if the limitation includes or does not include the one aperture previously recited in the claims. Does applicant intend for the at least one aperture to comprise additional apertures? See also claim 12.
Claim 10, “the apertures” is indefinite because the limitation lacks proper antecedent basis in the claims. Note that apertures are recited in claims 9 and 10 and it is unclear which apertures the limitation is referring to in the claim. See also claim 12.
Claim 13, “two adjacent apertures” is indefinite because it is unclear if the limitation is referring to the at least one aperture and the second aperture, or different/additional apertures. See also claim 14.

Claim 18, “a plurality of rows of apertures” is indefinite because it is unclear if the limitation includes or does not include the at least one aperture previously recited in the claims.
Claim 22, the claim is indefinite because it is unclear if the claim requires all the limitations of claim 1. Although, the claim recites, “at least one mounting rail according to claim 1”, the claim is unclear as to whether the mounting rail is referring to the mounting rail of claim 1, or a different/additional mounting rail. Does applicant intend for the limitation to refer to the mounting rail of claim 1?
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 22, the claim does not further limit claim 1 because the claim does not refer to any elements or features of claim 1. The limitation, “at least one mounting rail .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 19, 21 and 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by AU 2003248179 A1 (‘AU ‘179’).
Claim(s) 1-3, 5, 9, 10, 18, 19, 21 and 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ito (US 6460311).
Claim(s) 1-10, 21 and 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gerhaher et al. (US 5860257) (‘Gerhaher’).
	Claim 1, AU ‘179 provides a mounting rail for mounting tiles to be provided to a backing system of a building wall structure, wherein the mounting rail comprises a tile support 31 and a back-fixing rail 19, the tile support being linked to the back-fixing rail via a tile-support carrier 24,
wherein the tile-support carrier comprises an acoustic damper 25 between the 
Claim 2, AU ‘179 further provides wherein the acoustic damper comprises an angled bend between the tile support and the back-fixing rail (Fig. 3).
Claim 3, AU ‘179 further provides wherein the tile-support carrier extends from the back-fixing rail at one of an acute angle and an obtuse angle (page 9, last paragraph and page 10, first paragraph; Fig. 3).
Claim 5, AU ‘179 further provides wherein the tile support extends from one of an upper end and a lower end of the back-fixing rail (upper end, via 24 and 25; Fig. 3).
Claim 6, AU ‘179 further provides a tile-biasing element 23 biasing a tile away from the backing system, wherein the tile-biasing element comprises an acoustic damper 42.
Claim 19, AU ‘179 further provides wherein the mounting rail is formed from extruded metal (page 10, paragraph 3).
Claim 21, AU ‘179 further provides wherein the mounting rail is formed from aluminum (page 10, paragraph 3).
Claim 22, AU ‘179 further provides a walling structure comprising at least one mounting rail according to claim 1 (see rejection of claim 1 as above; Fig. 1).
Claim 1, Ito provides a mounting rail for mounting tiles to be provided to a backing system of a building wall structure, wherein the mounting rail comprises a tile support 53 and a back-fixing rail 51, the tile support being linked to the back-fixing rail via a tile-support carrier (52, 54, 56; Fig. 4),
wherein the tile-support carrier comprises an acoustic damper (56, or alternatively 57) between the tile support and the back-fixing rail (Fig. 4).  

Claim 3, Ito further provides wherein the tile-support carrier extends from the back-fixing rail at one of an acute angle and an obtuse angle (Fig. 4).
Claim 5, Ito further provides wherein the tile support extends from one of an upper end and a lower end of the back-fixing rail (lower end; Fig. 4).  
	Claim 9, Ito further provides wherein the acoustic damper comprises at least one aperture 57.
Claim 10, Ito further provides more than one aperture 57, and wherein the apertures are spaced apart in a longitudinal extension of the mounting rail (Fig. 4).  
Claim 18, Ito further provides a plurality of rows of apertures (57 and 58), wherein the apertures of a first row are longitudinally offset from the apertures of a second row (Fig. 4).
Claim 19, Ito further provides wherein the mounting rail is formed from extruded metal (col. 5, lines 30-33).
Claim 21, Ito further provides wherein the mounting rail is formed from aluminium (col. 5, lines 30-33).
Claim 22, Ito provides a walling structure comprising at least one mounting rail according to claim 1 (see rejection of claim 1 as above; Fig. 11).
	Claim 1, Gerhaher provides a mounting rail for mounting tiles to be provided to a backing system of a building wall structure, wherein the mounting rail comprises a tile support 32 and a back-fixing rail 39, the tile support being linked to the back-fixing rail via a tile-support carrier (37, 38),

	Claim 2, Gerhaher further provides wherein the acoustic damper comprises an angled bend 38 between the tile support and the back-fixing rail (Fig. 4).  
	Claim 3, Gerhaher further provides wherein the tile-support carrier extends from the back-fixing rail at one of an acute angle and an obtuse angle (Fig. 4).
Claim 4, Gerhaher further provides wherein the tile support is connected to the tile-support carrier at one of an acute angle and an obtuse angle (Fig. 4).
Claim 5, Gerhaher further provides wherein the tile support extends from one of an upper end and a lower end of the back-fixing rail (lower end, via 37 and 38; Fig. 4).
Claim 6, Gerhaher further provides a tile-biasing element (44; alternatively 60, 64, or 65; Fig. 6b) biasing a tile away from the backing system (Figs. 5a, 5b and 6b), wherein the tile-biasing element comprises an acoustic damper (hole formed by bending 44; alternatively hole formed by bending 60, 64 or 65; Figs. 5a, 5b and 6b).
Claim 7, Gerhaher further provides wherein the acoustic -3-US Nat. Stage of PCT/GB2018/051685Preliminary AmendmentArt Unit: Not yet assigneddamper comprises an angled bend (angled bend on 65) on the tile-biasing element between a tile-contacting surface 60 and the back-fixing rail (Figs. 6a and 6b).
Claim 8, Gerhaher further provides wherein the tile-biasing element is carried on the tile-support carrier spaced apart from a backing-system contacting plane of the back-fixing rail (Figs. 5a, 5b; alternatively 6a and 6b).
Claim 9, Gerhaher further provides wherein the acoustic damper comprises at least one aperture (40, or alternatively hole formed by bending 44 or hole formed by bending 65; Figs. 4, 5a, 5b, 6a and 6b).

Claim 21, Gerhaher further provides wherein the mounting rail is formed from aluminium (col. 1, lines 4-7).
Claim 22, Gerhaher provides a walling structure comprising at least one mounting rail according to claim 1 (see rejection of claim 1 as above; Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerhaher et al. (US 5860257) (‘Gerhaher’).
	Claim 11, Gerhaher teaches all the limitations of claim 9 as above, but is silent as to the shape of the aperture. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the at least one aperture being constituted by a slot with an elongate extent in a longitudinal extension of the mounting rail, with the reasonable expectation of allowing a higher volume of water to pass, since
it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The 
Claim 12, Gerhaher further teaches more than one aperture (col. 13, lines 62-64; col. 14, lines 1-2; col. 14, lines 30-31). Gerhaher does not teach wherein the apertures are constituted by an array of slots arranged sequentially in a longitudinal extension of the mounting rail. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the apertures being constituted by an array of slots arranged sequentially in a longitudinal extension of the mounting rail, with the reasonable expectation of allowing a higher volume of water to pass, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 13, Gerhaher further teaches a second aperture (col. 13, lines 62-64; col. 14, lines 1-2; col. 14, lines 30-31). Gerhaher is silent as to the spacing of the apertures. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the apertures such that two adjacent apertures are spaced apart by a bridge distance less than a length of at least one of the two adjacent apertures, with the reasonable expectation of incorporating a greater density of apertures to allow for Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 14, Gerhaher further teaches a second aperture (col. 13, lines 62-64; col. 14, lines 1-2; col. 14, lines 30-31). Gerhaher is silent as to two or more adjacent apertures having different shapes, the two or more adjacent apertures being arranged in a sequence of apertures, and the sequence of apertures being repeated along the longitudinal extent of the mounting rail. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the apertures such that two or more adjacent apertures having different shapes, the two or more adjacent apertures being arranged in a sequence of apertures, and the sequence of apertures being repeated along the longitudinal extent of the mounting rail, with the reasonable expectation of allowing water to drain more easily, since it has been held that a change in shape and proportion are generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 18, Gerhaher teaches all the limitations of claim 9 as above, but is silent as to the at least one aperture being a plurality of rows of apertures, wherein the apertures of a first row are longitudinally offset from the apertures of a second row. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the apertures comprising a plurality of rows of apertures, wherein the apertures of a first row are longitudinally offset from the apertures of a second row, with the reasonable expectation of increasing the aperture density to allow water to drain more easily, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Regis Paper Co. v. Bemis. See also In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere 
Claim 19, Gerhaher further teaches wherein the mounting rail is formed from metal (col. 1, lines 4-8), but is silent as to the metal being extruded. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the mounting rail from extruded metal, with the reasonable expectation of utilizing known techniques and materials, since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
It is noted that a comparison of the recited process with the prior art processes does NOT serve to resolve the issue concerning patentability of the product. In re Fessman, 489 F2d 742, 180 USPQ 324 (CCPA 1974). Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by In re Klug, 333 F2d 905, 142 USPQ 161 (CCPA 1964). In an ex parte case, product-by process claims are not construed as being limited to the product formed by the specific process recited. In re Hirao et al., 535 F2d 67, 190 USPQ 15, see footnote 3 (CCPA 1976).
Claim 20, Gerhaher further teaches wherein the mounting rail is formed from metal (col. 1, lines 4-7), but is silent as to the metal being sheet metal. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the mounting rail from sheet metal, with the reasonable expectation of utilizing known techniques and materials, since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
It is noted that a comparison of the recited process with the prior art processes does NOT serve to resolve the issue concerning patentability of the product. In re Fessman, 489 F2d 742, 180 USPQ 324 (CCPA 1974). Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 USPQ 161 (CCPA 1964). In an ex parte case, product-by process claims are not construed as being limited to the product formed by the specific process recited. In re Hirao et al., 535 F2d 67, 190 USPQ 15, see footnote 3 (CCPA 1976).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635